DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 5/17/2022, the 35 U.S.C. 101 rejections, cited in the office action of 3/24/2022, are moot.
In view of the amendments filed on 5/17/2022, the 35 U.S.C. 102(a)(1) rejections over Hanuka, as cited in the office action of 3/24/2022, are moot.
Applicant's remaining arguments filed 5/17/2022 have been fully considered but they are not persuasive. The Applicant contends that Chu does not disclose a compressible fluid, and the bladder and the fluid being conformable in response to a pulsatile pressure wave and continually deformable to mimic a healthy vessel. The examiner respectfully disagrees. Chu discloses that its discrete fillable portions are filled with compressible fluid materials, such as water (paras. 0019, 0027). Chu also states that the compressible fluid materials remain soft after they are injected into the fillable portions (paras. 0019, 0027, 0106-0107). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the prior art recites that its fillable portions are injected with soft materials that do not harden, it is maintained that the device of Chu would be fully capable of conforming in response to the surrounding pulsatile pressure wave blood and being continuously deformable in a way that mimics a healthy vessel (paras. 0014-0015, 0019, 0023-0027, 0106, 0109). 
In addition, the Applicant has only argued and not submitted any evidence to support the assertion that Chu would not be capable of conformation and deformation due to its structural and mechanical characteristics. The arguments of counsel cannot take the place of evidence in the record. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)
The Applicant states that Chu does not disclose a capacitive reservoir where fluid can be pushed into the reservoir in response to high pressure within the blood vessel. The examiner respectfully disagrees. The claim language uses the phrase “the fluid can be pushed into the capacitive reservoir” which is considered to be an intended use recitation; and the “can be” language does not require that the prior art must perform these functions to read on the claims. The capacitive reservoir (interpreted to be the catheter element of Chu) in combination with the feeding tube provides fluid communication back and forth between the reservoir and the bladder. The amount and placement of the filler material of Chu is closely monitored and adjusted based on the desired configuration of the bladder needed for the surrounding vasculature and the desired pressure in the vessel (paras. 0014-0015, 0023-0027). Therefore, it is maintained that the capacitive reservoir of Chu is fully capable of having fluid that can be pushed into the reservoir in response to high pressure within the blood vessel.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for filling the bladder” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 17-19, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US Pub. No. 2008/0188923).
Chu discloses the following regarding claim 1: a liner for a vascular implant, the vascular implant defining a lumen for the passage of blood through a blood vessel, the liner comprising: a flexible bladder (33, 36) (para. 0070) arrangeable within the lumen and fillable with a compressible fluid (paras. 0019, 0027), the bladder defining an inner lumen (38) (Figs. 3b-3c; paras. 0073) for the passage of blood; and a plurality of discrete fillable portions (36, where the claim language is being interpreted such that the bladder comprises these discrete portions) extending primarily along a length of the inner lumen (Figs. 3b-3c), the plurality of discrete fillable portions fluidly interconnected with one another (para. 0070); wherein the bladder and the fluid are conformable in response to a pulsatile pressure wave of the blood in the blood vessel such that the lumen can continually deform to mimic a healthy vessel (paras. 0027, 0030, 0106, 0109) such that the pressure within the blood vessel is reduced (paras. 0014-0015, 0019, 0023-0027, 0109).  
Please note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Chu is fully capable of conforming to pulsatile pressure and continuously deforming to mimic a healthy vessel due to its structural characteristics and the usage of a soft fluid material to fill the bladder (paras. 0027, 0030, 0106, 0109).
Chu discloses the following regarding claim 4: the liner of claim 1, wherein the bladder further comprises means for filling the bladder to a desired internal pressure (paras. 0024-0027).  
Chu discloses the following regarding claim 8: the liner of claim 1, further comprising a capacitive reservoir (at the catheter element) arrangeable outside of the blood vessel and in fluid communication with the bladder (via the feeding tube), such that the fluid can be pushed into the capacitive reservoir from the bladder in response to high pressure within the blood vessel, and released from the capacitive reservoir into the bladder in response to low pressure within the blood vessel (paras. 0014-0015, 0023-0027).
Chu discloses the following regarding claim 17: a liner for a radially-inextensible lumen within a blood vessel, the liner comprising: a flexible bladder (33, 36) (para. 0070) arrangeable within the radially-inextensible lumen and fillable with a compressible fluid (paras. 0019, 0027), the bladder defining an inner lumen (38) (Figs. 3b-3c; paras. 0073) for the passage of blood; and
a plurality of discrete fillable portions (36, where the claim language is being interpreted such that the bladder comprises these discrete portions) extending primarily along a length of the radially-inextensible lumen (Figs. 3b-3c), the plurality of discrete fillable portions fluidly interconnected with one another (para. 0070); wherein the bladder and the fluid are conformable in response to a pulsatile pressure wave of the blood in the blood vessel such that the lumen can continually deform to mimic a healthy vessel (paras. 0027, 0030, 0106, 0109) such that the pressure within the blood vessel is reduced (paras. 0014-0015, 0019, 0023-0027, 0109).  
Chu discloses the following regarding claim 18: the liner of claim 17, wherein the radially-inextensible lumen is defined by a vascular implant (para. 0068).  
Chu discloses the following regarding claim 19: the liner of claim 18, wherein the radially-inextensible lumen is defined by an outer boundary (outer borders of the stent implant and the bladders) which coincides with the inner surfaces of the blood vessel (Fig. 2c; para. 0014, where the device conforms to the aneurysm wall of the vessel).   
Chu discloses the following regarding claim 20: the liner of claim 1 wherein the flexible bladder is constructed of an elastic material (paras. 0070-0071).  
Chu discloses the following regarding claim 21: the liner of claim 1 wherein the flexible bladder is fixable to the vascular implant at a first end and a second end of the vascular implant (Figs. 3a-3c).  
Chu discloses the following regarding claim 22: the liner of claim 1 wherein a deformable void is defined between the lumen of the vascular implant and the flexible bladder (Figs. 3a-6b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Schanz et al. (US Pub. No. 2012/0059387; hereinafter Schanz).
Chu discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the means for filling the bladder includes a compressed gas compartment for air, carbon dioxide, oxygen, and combinations thereof.  Schanz teaches that it is well known in the art that air is used in a compressed reservoir for inflating vascular stent implants (paras. 0015-0024, 0032-0034), in order to provide the device with the desired inflation and compressibility properties. It would have been an obvious matter of design choice to one having ordinary skill in the art to use air to inflate the device, as taught by Schanz, for the purpose of providing the device with the desired inflation and compressibility properties. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of inflation material for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774